                                                   Case 3:19-cv-01106-JD Document 15 Filed 04/16/19 Page 1 of 3



                                           1   MICHAEL J. SACKSTEDER (CSB No. 191605)
                                               msacksteder@fenwick.com
                                           2   BRYAN A. KOHM (CSB No. 233276)
                                               bkohm@fenwick.com
                                           3   FENWICK & WEST LLP
                                               555 California Street, 12th Floor
                                           4   San Francisco, CA 94104
                                               Telephone:     415.875.2300
                                           5   Facsimile:     415.281.1350

                                           6   GEOFFREY MILLER (CSB No. 308676)
                                               gmiller@fenwick.com
                                           7   FENWICK & WEST LLP
                                               Silicon Valley Center
                                           8   801 California Street
                                               Mountain View, CA 94041
                                           9   Telephone:     650.988.8500
                                               Facsimile:     650.938.5200
                                          10
                                               Attorneys for Plaintiff
                                          11   Supercell Oy

                                          12
                                                                               UNITED STATES DISTRICT COURT
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13
                                                                          NORTHERN DISTRICT OF CALIFORNIA
                                          14

                                          15
                                               SUPERCELL OY,                                   Case No.: 3:19-cv-01106-JD
                                          16
                                                                  Plaintiff,                   PROOF OF SERVICE OF SUMMONS
                                          17                                                   AND COMPLAINT
                                                      v.
                                          18
                                               GREE, INC.,
                                          19                      Defendant.

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28


                                                PROOF OF SERVICE OF SUMMONS AND COMPLAINT                        CASE NO.: 3:19-cv-01106-JD
                                    Case 3:19-cv-01106-JD Document 15 Filed 04/16/19 Page 2 of 3
      ATTORNEY OR PARTY W ITHOUT ATTORNEY (Name, State Bar number, and address)                                                    FOR COURT USE ONLY
  _     GEOFFREY MILLER I SBN: 308676
        FENWICK & WEST LLP
        801 CALIFORNIA STREET MOUNTAIN VIEW, CA 94041
       TELEPHONE NO (650) 988-8500 I FAX NO (650) 938-5200 I E-MAIL ADDRESS (Opt,onal).
        ATTORNEY FOR (Name)" ·



      UNITED STATES DISTRICT COURT
             STREET ADDRESS      450 GOLDEN GATE #1 111
            MAILING ADDRESS

            CITY AND ZIP CODE·   SAN FRANCISCO, CA 94102
                                                                                                                 Hearing Date:                   Room:
                BRANCH NAME      NORTHERN DISTRICT                                                               Hearing Time:                    Dept:

           PLAINTIFF· SUPERCELL OY                                                                               CASE NUMBER:


         DEFENDANT: GREE, INC.                                                                                                 3:1 9-CV-01106-JCS

                                                                                                                 Ref. No or F,le No·
                                            PROOF OF SERVICE

  AT THE TIME OF SERVICE I WAS AT LEAST 18 YEARS OF AGE AND NOT A PARTY TO TH IS ACTION
  I SERVED COPIES OF THE FOLLOWING DOCUMENTS:
      1. SUMMONS IN A CIVIL ACTION ; 2. ECF REGISTRATION INFORMATION ; 3. REASSIGNMENT ORDER
      SETTING CMG; 4. CIVIL COVER SHEET; 5. ORDER SETTING INITIAL CASE MANAGEMENT CONFERENCE
      AND ADR DEADLINES; 6. CONSENT OR DECLINATION TO MAGISTRATE JUDGE JURISDICTION; 7. REPORT
      ON THE FILING OR DETERMINATION OF AN ACTION REGARDING A PATENT OR TRADEMARK; 8. PLAINTIFF
      SUPERCELL OY'S RULE 7.1 CORPORATE DISCLOSURE STATEMENT; 9. SUPERCELL OY'S ADMINISTRATIVE
      MOTION TO FILE UNDER SEAL (COMPLAINT); 10. DECLARATION OF GEOFREY MILLER IN SUPPORT OF
      SUPERCELL OY'S ADMINISTRATIVE MOTION TO FILE UNDER SEAL (COMPLAINT); 11 . [PROPOSED] ORDER
      GRANTING SUPERCELL OY'S ADMINISTRATIVE MOTION TO FILE UNDER SEAL (COMPLAINT); 12.
      SUPERCELL OY'S ADMINISTRATIVE MOTION TO FILE UNDER SEAL (FIRST AMENDED COMPLAINT); 13.
      DECLARATION OF GEOFREY MILLER IN SUPPORT OF SUPERCELL OY'S ADMINISTRATIVE MOTION TO FILE
      UNDER SEAL (FIRST AMENDED COMPLAINT); 14. [PROPOSED] ORDER GRANTING SUPERCELL OY'S
      ADMINISTRATIVE MOTION TO FILE UNDER SEAL (FIRST AMENDED COMPLAINT); 15. PUBLIC REDACTED
      FIRST AMENDED COMPLAINT; 16. PUBLIC REDACTED COMPLAINT
                    PARTY SERVED:                 GFR FUND I GP, LLC
                  PERSON SERVED:                  CARLOS PAZ - CT CORPORATION SYSTEM - AGENT FOR SERVICE
  DATE & TIME OF DELIVERY:                        4/9/2019
                                                  2: 10 PM
ADDRESS, CITY, AND STATE:                         818 W 7th St Ste 930
                                                  Los Angeles, CA 900173476

       PHYSICAL DESCRIPTION :                     Age: 30                   Weight: 185                 Hair: BROWN
                                                  Sex: Male                 Height: 6'1
                                                                                                        Skin: HISPANIC

MANNER OF SERVICE:
  Personal Service - By personally delivering copies.


   Fee for Service:$ 175.00                                                               I declare under penalty of perjury under the laws of the
           Registration No.: 7067                                                         The State of California that the forego ing information
     - unty: LOS ANGELES                                                                  contained in the return of service and statement of
  II       JPL PROCESS SERVICE, LLC                                                       service fees is true and correct and that this declaration
  ~   "'   14482 BEACH BLVD. STE S                                                        was executed on April 10, 2019.
           WESTMINSTER, CA 92683
           (866) 754-0520

                                                                                          Signature:_ __,/
                                                                                                         .___
                                                                                                            2-?-
                                                                                                              . .,. "'---__        __._ L
                                                                                                                                   2..  __-_ _
                                                                                                         RYAN LANCASTER

                                                                     PROOF OF SERVICE
                                                                                                                                                 Order#· 139163/General
            Case 3:19-cv-01106-JD Document 15 Filed 04/16/19 Page 3 of 3
                                  JPL PROCESS SERVICE, LLC
                                14482 BEACH BLVD. STE S
                                WESTMINSTER, CA 92683
                        Phone: (866) 754-0520 Fax: (866) 684-4815

                                Continued from Proof of Service

        CLIENT:    FENWICK & WEST LLP
  CLIENT FILE #:                                                            DATE: April 10, 2019

      SUBJECT:     GFR FUND I GP, LLC

1. SUMMONS IN A CIVIL ACTION; 2. ECF REGISTRATION INFORMATION; 3.
REASSIGNMENT ORDER SETTING CMC; 4. CIVIL COVER SHEET; 5. ORDER
SETTING INITIAL CASE MANAGEMENT CONFERENCE AND ADR DEADLINES; 6.
CONSENT OR DECLINATION TO MAGISTRATE JUDGE JURISDICTION; 7. REPORT
ON THE FILING OR DETERMINATION OF AN ACTION REGARDING A PATENT OR
TRADEMARK; 8. PLAINTIFF SUPERCELL OY'S RULE 7.1 CORPORATE DISCLOSURE
STATEMENT; 9. SUPERCELL OY'S ADMINISTRATIVE MOTION TO FILE UNDER
SEAL (COMPLAINT); 10. DECLARATION OF GEOFREY MILLER IN SUPPORT OF
SUPERCELL OY'S ADMINISTRATIVE MOTION TO FILE UNDER SEAL (COMPLAINT);
11. [PROPOSED] ORDER GRANTING SUPERCELL OY'S ADMINISTRATIVE MOTION
TO FILE UNDER SEAL (COMPLAINT); 12. SUPERCELL OY'S ADMINISTRATIVE
MOTION TO FILE UNDER SEAL (FIRST AMENDED COMPLAINT); 13. DECLARATION
OF GEOFREY MILLER IN SUPPORT OF SUPERCELL OY'S ADMINISTRATIVE MOTION
TO FILE UNDER SEAL (FIRST AMENDED COMPLAINT); 14. [PROPOSED] ORDER
GRANTING SUPERCELL OY'S ADMINISTRATIVE MOTION TO FILE UNDER SEAL
(FIRST AMENDED COMPLAINT); 15. PUBLIC REDACTED FIRST AMENDED
COMPLAINT; 16. PUBLIC REDACTED COMPLAINT;




         JPL PROCESS SERVICE, LLC 114482 BEACH BLVD. STE SI WESTMINSTER, CA 92683 I (866) 754-0520
